In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00075-CR


                           THOMAS RAY MAYHEW, APPELLANT

                                            V.

                            THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 320th District Court
                                    Potter County, Texas
              Trial Court No. 58,954-D, Honorable Pamela C. Sirmon, Presiding

                                     June 30, 2021
                            ABATEMENT AND REMAND
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      In 2009, appellant Thomas Ray Mayhew was convicted of criminal trespass and

sentenced to sixty days’ confinement in county jail. On March 22, 2021, the trial court

signed a nunc pro tunc judgment of conviction. Appellant appeals pro se, from the nunc

pro tunc judgment. Because the clerk’s record has yet to be filed, we remand the cause

for further proceedings.

      The appellate record was originally due May 21, 2021. The reporter’s record,

transcribing appellant’s 2009 plea hearing, has been filed. The clerk’s record has not
been filed, however, because appellant has not paid for its preparation. See TEX. R. APP.

P. 35.3(a)(2).    By letter of May 28, 2021, we directed appellant to make payment

arrangements for the clerk’s record by June 11. Failure to do so, we advised, would result

in the appeal being abated and the cause remanded to the trial court for further

proceedings. Appellant has failed to make payment arrangements for the clerk’s record

to date.

        Accordingly, we abate the appeal and remand the cause to the trial court. See

TEX. R. APP. P. 37.3(a)(2). Upon remand, the trial court shall utilize whatever means it

finds necessary to determine the following:

        (1)    whether appellant still desires to prosecute the appeal;

        (2)    whether appellant is indigent and entitled to have the clerk’s record

               furnished without charge (along with appellate counsel); and

        (3)    if appellant is not entitled to have the clerk’s record furnished without

               charge, the date appellant will make acceptable payment arrangements for

               the clerk’s record. See TEX. R. APP. P. 20.2.

        The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a clerk’s

record and cause that record to be filed with this court by July 30, 2021. Should further

time be needed to perform these tasks, then same must be requested before July 30,

2021.

        It is so ordered.

                                                        Per Curiam

Do not publish.



                                              2